DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 8-15, 18-20, and 22  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greene (US 20110009748 A1 – previously cited). 
For claims 1 and 11, Greene An apparatus for customized saturation biopsy, [entire disclosure – see at least abstract] comprising: 
a controller [200]; a display [220]; 
a pathology mapping unit [relevant portions of 200 / 202] for identifying a plurality of regions of a biopsy area to perform a biopsy; [discussed in ¶¶32-36 et seq.]; 	 a grid [the grid referred to as a ‘template’ throughout the Greene disclosure] assembly [115] coupled to the pathology mapping unit, the grid assembly having an external grid, the external grid being one of a floating grid visually projected onto the biopsy area [consider that the gridded image depicted in Fig. 14 constitutes a form of a “floating grid” which is visually projected (through the display interface) onto the biopsy area] or a controllable electromechanical grid overlying the biopsy area; [both of 110 and 120 constitute a controllable grid overlying the biopsy area (i.e., positioned on/in the patient immediately outside the internal biopsy organ (prostate) — a form of a grid “overlying” the biopsy “area”]; 	 and a display [220] coupled to the pathology mapping unit to display information corresponding to the plurality of regions of the biopsy area for the biopsy, [discussed throughout ¶¶32-38],
 wherein the pathology mapping (and thereby the controller) unit is configured to control a configuration of the external grid and the information corresponding to the plurality of regions of the biopsy area for the biopsy. [Template configuration and control including virtual control and projection discussed throughout ¶¶33-39 — most specifically ¶38 discussing projecting a template (grid) image].

For claims 2 and 12, Greene teaches an imaging probe [130] coupled to the pathology mapping unit configured to acquire at least one image of the biopsy area, [e.g., per ¶37],   wherein the display is configured to display the at least one image for the biopsy. [Discussed in ¶¶25-28;  See also Figs. 5-6]. 

For claims 3 and 13, Greene teaches an interface [230] coupled to the display, the interface being configured to supply information for the biopsy to the pathology mapping unit.  [Via storage 204 and programming 202 discussed throughout ¶¶32-40].  

For claims 4 and 14, Greene teaches the interface includes at least two visual displays corresponding to the plurality of regions of the biopsy area.  [Various outlines and demarcations in Fig. 5 detailed in ¶¶39-43 constitute at least two displays.  See also Fig. 6 which can be a second display (for depth control per ¶44)].  

For claims 5 and 15, Greene teaches the biopsy area is at least one of a gland, an organ or a lesion. [Prostate discussed throughout entire disclosure.  Can also include urethra , colon (transrectal) per ¶9].  

For claims  8 and 18, Greene teaches the information corresponding to the plurality of regions for the biopsy includes at least one of grid location information or a depth of needle insertion for the biopsy.  [grid coordinates detailed in ¶¶25-26.  Depth control discussed in ¶¶25-29, depicted in Fig. 6 and detailed in ¶¶44-45].  

For claims 9 and 19, Greene teaches the information corresponding to the plurality of regions for the biopsy includes analyzed information of a disease for which to perform the biopsy.  [e.g., in ¶46 detailing memory 202 for which biopsy history and planning can be stored for cancer detection/tracking].  

For claim 10, Greene teaches the pathology mapping unit automatically determines a schema to identify the plurality of regions of the biopsy area for the biopsy.  [graphics programming detailed in ¶36 is a form of an automatic schema determination.  See also ¶46 use of imaging to be stored for later usage (a form of automated schema determination)].  

For claim 20, Greene teaches A method for customized saturation biopsy, [entire disclosure – see at least abstract] comprising: 
identifying a plurality of regions of a biopsy area for a biopsy; [e.g., Fig. 5]; 	automatically configuring a grid assembly disposed externally to the biopsy area, [discussed throughout ¶¶32-42],  the grid assembly having an external grid, the external grid being one of a floating grid visually projected onto the biopsy area [consider that the gridded image depicted in Fig. 14 constitutes a form of a “floating grid” which is visually projected (through the display interface) onto the biopsy area]  or a controllable electromechanical grid overlying the biopsy area; [both of 110 and 120 constitute a controllable grid overlying the biopsy area (i.e., positioned on/in the patient immediately outside the internal biopsy organ (prostate) — a form of a grid “overlying” the biopsy “area”];	 displaying information corresponding to the plurality of regions of the biopsy area and the grid assembly; [e.g., Figs. 5-6]; 	 and performing the biopsy in one or more of the plurality of regions of the biopsy area according to the grid assembly identifying one or more sample locations for the biopsy and the information corresponding to the plurality of regions. [Active steps of “insertion” and “biopsying” detailed throughout ¶¶28-41 (i.e., a preferred method of use)].

For claim 22, Greene teaches the information corresponding to the plurality of regions includes at least one of grid location information for the one or more sample [Grid coordinates detailed in ¶¶25-26.  Depth control discussed din ¶¶25-29, depicted in Fig. 6 and detailed in ¶¶44-45.  ¶46 detailing memory 202 for which biopsy history and planning can be stored for cancer detection/tracking]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greene in view of Hoskins (US 6752753 B1).
For claims 6 and 16, Greene fails to teach an actuatable aperture.  Hoskins teaches an apparatus for guiding a surgical needle [entire disclosure – see at least abstract] comprising a controllable electromechanical grid [Fig. 38]  (which) comprises at least one aperture, [521], the at least one aperture being selectively actuatable to be open or closed for selective access to a select area for the (needle). [see col. 27 l. 25 et seq. under the heading ‘Single Use Apertures’ which details a grid aperture embodiment which entails apertures which are selectively closed until selectively opened (actuated via puncture  / insertion of the needle through the grid) for access to select insertion areas through the grid for the needles].  It would have been obvious to one of ordinary skill at the time the invention . 

Response to Arguments
Applicant's arguments filed 11/5/20 have been fully considered but they are not persuasive.


	Applicant argues

    PNG
    media_image1.png
    373
    780
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    241
    775
    media_image2.png
    Greyscale


	Examiner respectfully disagrees.  The claimed feature of a “floating grid projected onto a biopsy area” does not have the distinctive scope from the displayed image embodiment of Greene, contrary to Applicant’s assertion.  More specifically, the act of “projecting” a grid onto a biopsy “area” can be well and reasonably taught by an embodiment which is a virtual grid displayed over an image of a biopsy area.  The feature in question does not actually limit away from a digitized form of a floating grid displayed over a virtual biopsy area.  The virtualized template 112 on display 220 of Greene is a fair teaching of a “floating” grid (i.e., where the grid is not physically touching the prostate area of the patient) which is “projected” (i.e., superimposed) over 

	Applicant argues
    PNG
    media_image3.png
    458
    765
    media_image3.png
    Greyscale

	Examiner respectfully disagrees.  Examiner notes that at ¶25 Greene teaches “The ultrasound probe 130 and template 115 are electrically connected to a biopsy control unit.”  Accordingly, because template 115 is physically positioned (i.e., mechanically controlled) and is electrically connected to the control unit, template 115 can be well and reasonably understood to teach a “controllable electromechanical grid”. 



Pertinent Prior Art
Prior art made of record and not relied upon which is considered pertinent to applicant's disclosure is provided in the Notice of References Cited (form PTO-892) herewith.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342.  The examiner can normally be reached on Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN S MELHUS/           Examiner, Art Unit 3791

/PATRICK FERNANDES/           Primary Examiner, Art Unit 3791